Exhibit 10.5

FORM OF

RANPAK HOLDINGS CORP.
2019 OMNIBUS INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and effective as of                 ,
2019 (the “Date of Grant”) by and between Ranpak Holdings Corp., a Delaware
corporation (with any successor, the “Company”), and                            
(the “Participant”) pursuant to the Ranpak Holdings Corp. 2019 Equity Incentive
Plan (as it may be amended from time to time, the “Plan”). Except as otherwise
indicated, any capitalized term used but not defined herein shall have the
meaning ascribed to such term in the Plan.

 

1. Restricted Stock Unit Award. Subject to the terms and conditions of this
Agreement, the Company hereby grants to the Participant [●] Restricted Stock
Units (the “RSUs”). Each RSU shall represent the right to receive one Share upon
the vesting of such RSU, as determined in accordance with and subject to the
terms of this Agreement and the Plan.

 

2. Vesting of RSUs.

 

(a) Vesting Schedule. Subject to the Participant’s continued service on the
Vesting Date (except as provided herein), the RSUs shall vest and be settled as
Shares pursuant to Section 3 below on the earlier of (i) the first anniversary
of the Date of Grant or (ii) the date of the Company’s next annual shareholder
meeting that occurs after the Date of Grant (each, a “Vesting Date”).

 

(b) Termination of service; Forfeiture.

 

(i) Upon the Participant’s termination of service with the Company for any
reason, other than due to the Participant’s death or Disability, prior to the
Vesting Date, 100% of the unvested RSUs shall be forfeited for no consideration.

 

(ii) Upon the Participant’s termination of service with the Company due to the
Participant’s death or Disability, all unvested RSUs shall immediately vest as
of the date of such termination and be settled as Shares pursuant to Section 3
below.

 

(c) Change in Control. In the event of a Change in Control, the treatment of
RSUs will be governed by Section 12(b) and Section 12(c) of the Plan.

 

3. Settlement of RSUs.

 

(a) Subject to Section 3(b), the Company shall deliver to the Participant the
number of Shares equal to the number of RSUs that have vested in accordance with
Section 2 as soon as reasonably practicable (and in no event later than 60 days)
after the Vesting Date.

 

 

 

 

(b) Participant acknowledges that, regardless of any action taken by the Company
or any of its Affiliates to which Participant is providing services, the
ultimate liability for any tax and/or social insurance liability obligations and
requirements in connection with the Option (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares. Pursuant
to such procedures as the Administrator may specify from time to time, the
Company (or any of its Affiliates to which Participant provides services) may
withhold the amount required to be withheld for the payment of Tax Obligations.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may require Participant to satisfy such Tax
Obligations, in whole or in part (without limitation), if permissible by
applicable local law, with consideration received under a formal,
broker-assisted cashless settlement program adopted by the Company in connection
with the Plan. In the alternative, the Administrator may require Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), with (i)
cash in U.S. dollars, (ii) check designated in U.S. dollars or (iii) any other
method approved in the sole discretion of the Administrator. To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to allow Participant to satisfy any Tax Obligations by
reducing the number of Shares otherwise deliverable to Participant.

 

4. Dividend Equivalents. In the event that the Company declares a per Share
dividend prior to the Vesting Date, the Participant shall not be entitled to
dividend equivalents with respect to the RSUs under this Agreement.

 

5. Definitions. For purposes of this Agreement, “Disability” shall have the
meaning set forth in the Participant’s employment or severance agreement with
the Company or any of its Affiliates, or if the Participant is not a party to
such an agreement with the definition of “Disability” then “Disability” shall
mean the Participant’s inability to perform the Participant’s duties and
responsibilities due to permanent physical or mental illness or incapacity that
is expected to last for a consecutive period of ninety (90) days or one hundred
and eighty (180) days during any three-hundred and sixty-five (365) day period
as determined by the Board in its good faith judgement.

 

6. No Right to Continued Service. The granting of the RSUs evidenced hereby and
this Agreement shall impose no obligation on the Company or any of its
affiliates to continue the service of the Participant and shall not lessen or
affect any right that the Company or any of its affiliates may have to terminate
the service of such Participant.

 

7. No Right to Future Grants. Any grant of RSUs granted under the Plan shall be
a one-time grant that does not constitute a promise of future grants. The
Company, in its sole discretion, maintains the right to make available future
grants under the Plan.

 

8. Rights as a Stockholder. The Participant shall have none of the rights of a
Stockholder of the Company, including voting rights, unless and until the RSUs
are settled for Shares and the Participant becomes the record owner of the
Shares underlying the RSUs.

 

9. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference. If and to the extent that this
Agreement conflicts or is inconsistent with the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly

 

10. Securities Laws. The issuance and delivery of Shares shall comply with all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, (the “Securities Act”) the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of Shares is not required to be registered under any
applicable securities laws, each Participant to whom such Shares would be issued
shall deliver to the Company an agreement or certificate containing such
representations, warranties and covenants as the Company may request which
satisfies such requirements.

 

2

 

 

11. Withholding. Subject to the Participant’s rights under Section 3(b), the
Company or any of its Affiliates shall have the right, and is hereby authorized,
to withhold any applicable withholding taxes in respect of the RSUs, their
grant, vesting or otherwise and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

 

12. Cancellation/Clawback. The Participant hereby acknowledges and agrees that
the Participant and the RSUs granted pursuant to this Agreement are subject to
the terms and conditions of Section 19 (Cancellation or “Clawback” of Awards) of
the Plan.

 

13. Notices. Any notification required or permitted to be given by the terms of
this Agreement shall be given in writing and shall be deemed effective upon
personal delivery or within three (3) days of deposit with the United States
Postal Service (or in the case of non-U.S. Participant, the foreign postal
service of the country in which the Participant resides), by registered or
certified mail, with postage and fees prepaid, return receipt requested, duly
addressed to the party concerned at the address indicated below:

 

If to the Company:

 

Ranpak Holdings Corp.

7990 Auburn Road
Concord Township, OH 44077

Attention: [●]

Email: [●]

 

If to the Participant, to the address of the Participant on file with the
Company.

 

14. Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein or therein shall constitute the entire agreement and understanding
between the parties hereto with regard to the subject matter hereof and shall
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied) which relate to the subject matter
hereof.

 

15. Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

 

16. Participant Undertaking. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSUs and on
any Shares to be issued upon settlement of the RSUs, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons. The
Participant agrees to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable to carry out or
effect one or more of the obligations or restrictions imposed on either the
Participant or the RSUs pursuant to this Agreement.

 

17. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

 

3

 

 

18. Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
application of the conflicts of law principles thereof. BY RECEIPT OF THIS
AWARD, THE PARTICIPANT WAIVES ANY RIGHT THAT THE PARTICIPANT MAY HAVE TO TRIAL
BY JURY IN RESECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AWARD AGREEMENT OR THE PLAN.

 

19. Amendment. No amendment or modification of any provision of this Agreement
that has a material adverse effect on the Participant shall be effective unless
signed in writing by or on behalf of the Company and the Participant; provided,
that, the Company may amend or modify this Agreement without the Participant’s
consent in accordance with the provisions of the Plan or as otherwise set forth
in this Agreement.

 

20. Severability. If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, or would disqualify
the Plan or this Agreement under any law deemed applicable by the Board, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Board, materially altering the intent of this Agreement, such provision
shall be stricken as to such jurisdiction, and the remainder of this Agreement
shall remain in full force and effect.

 

21. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

22. No Guarantees Regarding Tax Treatment; Compliance with Section 409A. The
Participant (and his beneficiaries) shall be responsible for all taxes with
respect to the RSUs. The Company makes no guarantees regarding the tax treatment
of the RSUs. The Company has no obligation to take any action to prevent the
assessment of any tax under Section 409A of the Code or otherwise, and none of
the Company, its subsidiaries or any of its affiliates, or any of their
employees or representatives shall have any liability to the Participant with
respect thereto. The provisions of Section 20 of the Plan shall apply under this
Agreement and are hereby incorporated by reference.

 

[SIGNATURE PAGE FOLLOWS]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first written above.

 

  RANPAK HOLDINGS CORP.       By:       Name:       Title:  

 

Agreed and acknowledged as       of the date first above written:          
[Insert Participant Name Here]  

 

 

5

 

